DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 3/14/2022.  
Claims 1 and 13-15 have been amended.  Claims 8-12 and 35-37 have been cancelled.  

Allowable Subject Matter
Claims 1, 2, 4-7, 13-25, 27-30 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method for an online services application or Application Function, AF, to provide User Equipment, UE, -Generated Information, UGI, to support network automation and optimization, the method comprising: at a Network Data Analytics function, NWDA: receiving UGI that was collected by an online services application within or connected to a UE or by an online services AF; generating network automation and optimization information based on at least some of the received UGI; and sending the network automation and optimization information to a Next Generation Radio Access Network, NG-RAN, wherein sending the network automation and optimization information comprises sending a handover request 
The closest prior art of record, Dao et al. (US-2018/0262924), teaches a method for an online services application or Application Function (Fig. 2 [250]), AF, to provide User Equipment (Fig. 2 [110]), UE, -Generated Information (Page 3 [0029] “user equipme9nt (UE) may provide UE-related information”), UGI, to support network automation and optimization, the method comprising:
at a Network Data Analytics function, NWDA: (Fig. 2 [237])
receiving UGI that was collected by an online services application within or connected to a UE or by an online service AF; (Fig. 12-A [1202aA-1203aA], Fig. 12-C [1209a-1211a] and Page 16 [0138] “wherein the NFs may include AF 250, AMF 234, SMF 235, UDR, UDM 233, and (R)AN 120”)
generating network automation and optimization information based on at least some of the received UGI; (Fig. 12-C [1213] and Page 17 [0143] “The NWDA 237 may, in step 1213, perform data analytics based on the data in the database provided by NF 1230, and/or UE, or indicated by the Network Management Function (such as Operation Administration and Management (OAM))”) and
sending the network automation and optimization information to a Radio Access Network, RAN.  (Page 17 [0143] “After obtaining the data analytics 1213, the NWDA function 237 sends the network information 1214a, or the recommendation, 1220 that requires data analytics. For example, if the NF 1220 is the PCF and a policy recommendation was requested, than a policy recommendation based on an analysis of the received measurement data is sent. The NF 1220 may send Network Information Acknowledgement 1214b to the NWDA function 237.”)  
While Dao provides for monitoring handover events at an NWDA (Page 11 [0086]) and may generate and provide handover threshold parameters (Page 11 [0087]), Dao differs from the claimed invention by not explicitly reciting “sending a handover request that comprises at least one of: a Radio Access Technology, RAT, Frequency Selection Priority, RFSP, index; a Subscriber Profile Identifier, SPID; a Fifth Generation, 5G, Quality of Service, QoS, Indicator, 5QI; a QoS Class Indicator, QCI; a 5G Temporary Mobile Subscriber Identity, TMSI, range; or Core Access and Mobility Management Function, AMF, Core Network, CN, assistance information” as found in independent claim 1.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646